Citation Nr: 1526182	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2004 with service in Iraq.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied the claim for entitlement to service connection for bilateral hearing loss.  

The Veteran testified before a hearing officer at the RO in December 2008.  A transcript of the hearing is associated with the claims file. 

The Veteran's October 2008 notice of disagreement (NOD) also initiated appeals with respect to entitlement to service connection for additional disabilities including an autoimmune disorder, diabetes mellitus, and hypertension.  Service connection for all the claimed conditions was awarded in a December 2009 rating decision effective July 2, 2007.  The grant of service connection constitutes a full award of the benefits sought, and these claims are not before the Board.  

Additionally, the Veteran's September 2010 substantive appeal was specifically limited to the claim for entitlement to service connection for right ear hearing loss although the April 2008 rating decision on appeal denied service connection for bilateral hearing loss.  The appeal for service connection for hearing loss of the left ear has not been certified to the Board and the Veteran has not indicated that he wishes to pursue it.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the only claim currently before the Board is entitlement to service connection for right ear hearing loss. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board observes that a VA examiner provided an opinion in support of the claim for tinnitus in a November 2010 VA examination report.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for right ear hearing loss as it was incurred due to noise exposure during active duty service in Iraq.  Service personnel records confirm the Veteran's combat service in Iraq, but the preponderance of the evidence demonstrates that he does not have a right ear hearing loss disability for VA purposes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Veteran was diagnosed with right ear sensorineural hearing loss at the Pittsburgh VA Medical Center (VAMC) in October 2007 and upon VA examination in November 2010; however, review of the relevant audiological tests shows that he does not meet the criteria for a right ear hearing loss disability under the applicable criteria.  The October 2007 VAMC test results show a finding of hearing loss based on mild sensorineural hearing impairment at 8000 Hz.  At that time, the Veteran also demonstrated a right ear word recognition score of 100 percent.  These findings are not considered a hearing loss disability under 38 C.F.R. § 3.385.  Similarly, the audiogram results from the November 2010 VA examination did not demonstrate right ear puretone thresholds that meet the criteria for a diagnosis of hearing loss.  The Veteran's right ear word recognition was measured as 94 percent, but the regulation requires a score less than 94 percent.  Id.  Although the November 2010 VA examiner provided an opinion in support of the Veteran's claim, the accompanying objective medical testing does not support a diagnosis of right ear hearing loss.  Thus, the competent medical evidence establishes that the Veteran does not meet the criteria for a diagnosis of right ear hearing loss under 38 C.F.R. § 3.385.

The Veteran is competent to report symptoms such as decreased hearing in the right ear, but he is not competent to diagnose hearing loss for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board finds that the objective medical evidence outweighs the Veteran's lay statements regarding the presence of a right ear hearing loss disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Veteran not competent to diagnose cancer; whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board).  Therefore, service connection is not possible for a hearing loss disability of the right ear and a current disability is not demonstrated. 
Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided a proper VA audiological examination in November 2010 with an accompanying audiogram.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


